      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 1 of 29




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

BRENDA MITCHELL, INDIVIDUALLY and as
NATURAL GUARDIAN AND
NEXT FRIEND OF JOHN DOE                                                                 PLAINTIFFS

v.                                                      CIVIL ACTION NO.:3:20-cv-566-CWR-LRA

PEARL PUBLIC SCHOOL DISTRICT;
RAYMOND C. MORGIGNO, Individually and
in an official capacity as Superintendent of PPSD;
CHRISTOPHER BARNETT, individually and as an agent of PPSD;
GEORGE KERSH, individually and as an agent of PPSD;
GLYN TRIGG, individually and as an agent of PPSD;
AND JANE DOES 1-10                                                                  DEFENDANTS


                                  FIRST AMENDED COMPLAINT
                                  (TRIAL BY JURY REQUESTED)

       COMES NOW Plaintiff BRENDA MITCHELL, individually and as natural guardian and next

friend of JOHN DOE, a minor (collectively “Plaintiffs”), by and through undersigned and

undernoted counsel, against Defendants PEARL PUBLIC SCHOOL DISTRICT (hereinafter “PPSD”);

RAYMOND C. MORGIGNO, individually and in his official capacity as Superintendent of PPSD;

CHRISTOPHER BARNETT, individually and as an agent of PPSD; GEORGE KERSH, individually and

as an agent of PPSD; GLYN TRIGG, individually and as an agent of PPSD, and Jane Does 1-10

(collectively “Defendants”), and in support would state, allege, and show as follows:

                                             Parties:

       1.      Plaintiff Brenda Mitchell is an adult resident of Rankin County, Mississippi, whose

address is 134 Aero Drive, Pearl, Mississippi 39208, and is the natural guardian and next friend of

the minor child referenced herein, John Doe.


                                                1
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 2 of 29




       2.      Plaintiff John Doe is a minor and a resident of Rankin County, Mississippi, whose

address is 134 Aero Drive, Pearl, Mississippi 39208, and the minor attended school in the PPSD

during the time of the events described in this Complaint.

       3.      Defendant Pearl Public School District is a political subdivision of the State of

Mississippi existing by and under the laws of the State of Mississippi, and a local educational

agency and may be served process through its Superintendent/Chief Executive Officer Raymond

C. Morgigno at its principal place of business at 3375 Highway 80 East, Pearl, Mississippi 39208.

       4.      Defendant Raymond C. Morgigno, is an adult resident citizen of the State of

Mississippi, and the Superintendent of the Pearl Public School District, and may be served at the

entity’s principal place of business at 3375 Highway 80 East, Pearl, Mississippi 39208, or wherever

he may be found.

       5.      Defendant Christopher Barnett is an adult resident of the State of Mississippi, and

was/is the head varsity and/or junior varsity track coach at Pearl High School during events

discussed in this Complaint. He may be served at his presumed residence 322 East Meade Street,

Pearl, Mississippi 39208, upon information and belief, or wherever he may be found. In such

employment, Defendant Barnett had a duty to supervise the conduct of students under his

authority and to protect the physical, emotion, and mental safety of students under his authority

and supervision at all times so under. This duty would include the duty to report any allegations

of sexual abuse to appropriate authorities pursuant to Mississippi law. Additionally, as a track

coach he had the duty and ability to take corrective action on behalf of PPSD to stop hazing,

harassment, bullying, and other assaults against students under his control and to discipline

offending actors.


                                                2
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 3 of 29




       6.      Defendant George Kersh is an adult resident of the State of Mississippi, and was/is

the assistant varsity and/or junior varsity track coach at Pearl High School during events discussed

in this Complaint. He may be served at his presumed residence of 112 Magnolia Way, Pearl,

Mississippi 39208, upon information and belief, or wherever he may be found. In such

employment, Defendant Kersh had a duty to supervise the conduct of students under his

authority and to protect the physical, emotion, and mental safety of students under his authority

and supervision at all times so under. This duty would include the duty to report any allegations

of sexual abuse to appropriate authorities pursuant to Mississippi law. Additionally, as a track

coach he had the duty and ability to take corrective action on behalf of PPSD to stop hazing,

harassment, bullying, and other assaults against students under his control and to discipline

offending actors.

       7.      Defendant Glyn Trigg is an adult resident of the State of Mississippi, and was/is

the assistant varsity and/or junior varsity track coach at Pearl High School during events discussed

in this Complaint. He may be served at his presumed residence of 312 Orchard Way, Brandon,

Mississippi 39047, upon information and belief, or wherever he may be found. In such

employment, Defendant Trigg had a duty to supervise the conduct of students under his

authority and to protect the physical, emotion, and mental safety of students under his authority

and supervision at all times so under. This duty would include the duty to report any allegations

of sexual abuse to appropriate authorities pursuant to Mississippi law. Additionally, as a track

coach he had the duty and ability to take corrective action on behalf of PPSD to stop hazing,

harassment, bullying, and other assaults against students under his control and to discipline

offending actors.


                                                 3
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 4 of 29




        8.      Unknown Defendants Jane Does are potential unknown defendants who may

become known throughout the discovery process, and who may be added to this litigation

through a future amended complaint.

                                       Jurisdiction and Venue:

        9.      This Court has jurisdiction over federal questions pursuant to 28 U.S.C. §1331 and

over the parties and the subject matter of this action pursuant to 42 U.S.C. §S1983 and 1985

under 28 U.S.C. §1343, as well as supplemental jurisdiction over claims arising under Mississippi

state law under 28 U.S.C. §1367, as well as the Fourteenth Amendment of the United States and

Mississippi Constitutions.

        10.     The Defendant PPSD is political subdivision of the State of Mississippi located in

and operating solely out of Rankin County, Mississippi, which is located in the Southern District

of the United States District Court, Northern Division, and venue in this Court is proper under 28

U.S.C. §1391(b) because substantial events and occurrences giving rise to this action occurred in

the Southern District of Mississippi, and in this Division, and, upon information and belief, all of

the parties reside or are based in this Judicial District.

                                            Jury Demand

        11.     Plaintiffs hereby demand a trial by jury.

                                         Factual Background

       12.      The minor, John Doe, beginning with the school year 2017-2018 and continuing

through and until on or around September 21, 2019, was a member of the track team of Pearl

High School, under PPSD, and during this period was subject to hazing, harassment, bullying, and

even sexual assault and abuse by older athletic teammates during the times that he was either


                                                   4
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 5 of 29




at school operated by PPSD or on athletic trips organized and supervised by PPSD and its

employees and agents. The agents and employees of the PPSD either knew of the hazing,

harassment, bullying and sexual abuse and assault inflicted on younger athletes by older

teammates, or should have been aware of such incidents, due to being informed of the same on

multiple occasions. However, the agents and/or employees of PPSD dismissed and downplayed

the sexual assaults as hazing or horseplay and failed to take action to supervise the students or

protect those subject to such abuse.

       13.     The minor was subject to repeated actions by fellow student-athletes, for so-

called “hazing rituals”, and which actions are legally defined under the Mississippi Code as “sexual

battery”, which are felonies, punishable, on each count or occurrence, with imprisonment for up

to thirty (30) years, or even life, depending on the ages involved of the victims and perpetrators.

       14.     The criminal acts include multiple acts of penetration by older teammates on the

minor child, and attempts at penetration by mops, rollers, etc., and illegal fondling, along with

forced sexual simulations, etc. Penetration was committed on the child around five (5) times

when the child was in the seventh (7th) grade, once when he was in the eighth (8th) grade, and

before the child entered the ninth (9th) grade, the older athletes began attacking him again. The

acts began while the child was a student under the PPSD in the seventh (7th) grade, and continued

through the time that he was in the ninth (9th) grade, until ultimately the child attempted to

defend himself from his perpetrator(s) on or around September 21, 2019, after which time he

was forced to leave school.

       15.     Despite the alleged acts perpetrated on the minor being among the most severe

felonies under our law, the PPSD and its agents and employees failed to report such incidents to


                                                 5
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 6 of 29




authorities, failed to put a stop to the continued so-called “hazing” of younger student-athletes

by older ones, and failed to protect the rights of the child in question. The individuals involved

and presumably with knowledge include coaches Christopher Barnett, George Kersh, and Glyn

Trigg, in either knowing of the sexual abuse or negligently or intentionally failing to be aware of

it or stop it. Additionally, several minor student-athletes were the so-called “ringleaders” of

assaulting the minor child (and others), and such, being minors, may be included at a later time

if an amendment to this complaint is requested, but those other students were not acting as

agents of PPSD. However, upon information and belief, no action was ever taken against the

perpetrators by the PPSD or the coaching staff.

       16.     In July 2019, at a track camp in or around Winston County, Mississippi, at Lake

Tiak-O’khata, two upper-classmen athletes jumped on the minor child and other younger track

members and attempted felony penetration on the minor child, and the coaches did nothing.

When the minor child was in the 8th grade, another student athlete told Coach Barnett that an

older track athlete was grappling with a younger track athlete and that the older one was trying

to [penetrate the child] with a roller. All the younger athletes were talking about it, and the only

action taken by Coach Barnett was to tell the athletes to cut out the “wrestling”. Therefore, it is

clear that these actions, customs, or rituals were sanctioned by the PPSD and its

employees/agents, or a blind eye was turned toward them, and the PPSD failed to properly train,

supervise, discipline, or screen its agents/employees, and the actions permitted by the PPSD

instituted a de facto policy of the district in allowing the customs and rituals to continue.

       17.     In spite of the alleged knowledge of the sexual assault, attempted sexual assault,

and hazing, the PPSD coaching staff insisted on having younger teammates room with older ones


                                                  6
         Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 7 of 29




on overnight trips, directly leading to the assaults. Finally, in September 2019, at an overnight

track trip, one of the older teammates came into John Doe’s room, and mounted him in order to

sexually assaulted him and another younger teammate. Other younger teammates were yelling

out that night that they were also being violated. In fact, one of the younger track athletes

specifically informed Coach Barnett that he did not want to return back to the room with the

older teammate, but when Coach Barnett found the younger child in another room (where he

felt safe), Coach Barnett made the younger child go back to the room with the older teammate

who was one of the assaulting ringleaders, with Coach Barnett telling the younger one that he

“did not have a choice.” After following the Coach’s orders to return to the room with the abusive

teammate, the other child later disobeyed the Coach’s orders and secretly returned to the room

of his younger friend to avoid the assaults from the older teammate.

         18.   It was after this trip in September 2019 that John Doe herein got into an

altercation with the abusive older teammate on a bus ride back, and at this point, on or around

September 21, 2019, he let his mother know what had been happening to him for the last several

years.

         19.   Incredibly, when this matter was reported to the coaches, school officials, and

other leaders, since other boys did not come forward to support John Doe’s story, no charges

were filed, presumably no actions were taken, and it was swept under the rug. It is unknown at

this time whether or not this allegation was investigated by the District Attorney’s office, or

whether it remained with the police only. (In many child sexual assault cases, the testimony of

the child is the only eyewitness account, and there are countless individuals currently serving




                                                7
       Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 8 of 29




lengthy prison sentences without parole based solely on the testimony of one child, without

physical evidence).

         20.      The hazing, sexual assault, and other bullying and harassment acts discussed

herein, upon information and belief, have been a part of the culture of the track team at Pearl

High School and in the PPSD for years, and such actions and practices have either been sanctioned

by the coaches and administrators of PPSD or have had a blind eye turned toward them, even

after such incidents were reported to them. Older athletes would give each other hand-signs or

use code words – such as “Giving Smoke” - to indicate the type of abuse, hazing, or sexual assault

that would be or had been performed on a younger teammate.

         21.      As a result of the sexual assault, hazing, and abuse, and lack of any steps to protect

John Doe from its continuation, John Doe was forced to leave school in September 2019, and has

only now (August 2020) returned to continue his education.

         22.      On April 29, 2020, Plaintiffs, by and through counsel, had caused to have hand-

delivered a Notice of Claim under Miss. Code. Ann. §11-46-11, which was signed for and received

by an agent for the Superintendent/Chief Executive Officer of the Pearl Public School District. See

Notice of Claim and Acknowledgement, redacted (as to minor’s name) which is attached hereto

as cumulative Exhibit “1”.1 On May 26, 2020, the attorney for PPSD mailed and had postmarked

on that date a denial of the claim to undersigned counsel, which denial was received by




1
  Note the Acknowledgement was signed for on behalf of PPSD on April 29, 2020, and dated for that date, by the
person authorized to accept on behalf of the Superintendent/Chief Executive Officer, although the Notice of Claim
had a date of April 27, 2020. Also, in the body of the Acknowledgement, a prior date of March 6th was erroneously left
in the document, as the original date of the attempts at service were affected by the closures of the PPSD offices for
an extended period due to the COVID-19 closures and inability to have the same delivered during that time.

                                                          8
       Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 9 of 29




undersigned counsel on May 27, 2020. See attached Exhibit “2”. Plaintiffs now file this Complaint

within ninety (90) days of the receipt of said denial of the claim by PPSD.

                      COUNT 1—WILFUL AND WANTON CONDUCT; NEGLEGENCE

         23.      Plaintiffs incorporate by reference all preceding paragraphs.

         24.      During the school years set out herein, PPSD, by and through its actual agents,

apparent agents, employees and/or servants – Defendants BARNETT, KERSH, TRIGG - had a duty

to supervise and protect the physical safety of Pearl High School students and/or athletes and to

refrain from acting with an utter indifference and/or conscious disregard for the safety of PPSD

students attending Pearl High School, including John Doe.2

         25.      PPSD by and through its actual agents, apparent agents, employees and/or

servants – Defendants BARNETT, KERSH, TRIGG – breached its duty to PLAINTIFFS in one or more

of the following ways:

         a.       Defendants knew or should have known that, by not supervising their charges,

                  such acts of bullying, harassment, assault, retaliation and sexual assault could

                  occur;

         b.       Defendants knew or should have known about the traditions of Pearl High School,

                  which included hazing and bullying of a sexual nature, including actions which

                  would be classified as sexual battery;




2
  During part of the time complained of herein, John Doe was actually in middle school in the PPSD, and upon
information and belief middle school students were allowed to participate in high school spring sports, and therefore
when discussing in this Complaint the events over several school years, the generic term “high school” will be used
to refer to the time that John Doe participated in the high school track program, even though his time there overlapped
middle school and high school.

                                                          9
Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 10 of 29




 c.    Defendants knew or should have known that bullying and hazing was so prevalent

       that unwilling participants were forced to take part in acts that were assaultive,

       illegal, and sexual in nature;

 d.    Defendants knew or should have known that their failure to properly supervise

       practices, track camps, school-sponsored events and outings of Pearl High School

       posed a high probability of serious harm to students, including John Doe;

 e.    Defendants recklessly did not inform the authorities or administration of the

       occurrence of bullying, hazing and/or abuse to John Doe, in violation of Miss Code

       Ann. §§37-11-67, 37-11-69, and §37-9-14(w) and (x); this failure showed

       Defendants’ utter indifference to the seriousness of what had been done to John

       Doe, and signaled to others that further mistreatment of John Doe was

       acceptable;

 f.    Defendants acted with reckless indifference or conscious disregard to the hazing,

       bullying, abuse, and sexual assault experienced by John Doe and perpetuated by

       and/or reported to Defendants, or alternatively, negligence in failing to supervise

       or prevent the assaults on John Doe;

 g.    Defendants recklessly or consciously disregarded the substantial risks posed by

       not supervising practices, track camps, and school-sponsored events of Pearl High

       School;

 h.    Defendants recklessly or consciously disregarded the substantial risks that actions

       perpetrated against John Doe constituted criminal acts; and;




                                        10
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 11 of 29




        i.     Defendants were otherwise willful and wanton in their conscious disregard of the

               safety of John Doe, or alternatively, negligent in the exercise of their duties in its

               prevention.

        26.    As a direct and proximate result of these willful and wanton acts and/or omissions,

or alternatively negligence, John Doe sustained serious injuries and suffered severe emotional

distress.

        WHEREFORE, Plaintiffs BRENDA MITCHELL, individually and as natural guardian and next

friend of JOHN DOE, pray for judgment against Defendants PPSD, and MORGIGNO, BARNETT,

KERSH, and TRIGG as agents of Defendant PPSD, for money damages in excess the jurisdictional

amount, interest on any damages awarded, and costs incurred in bringing this action.

    COUNT 2 — INTENTIONAL AND/OR NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

        27.    Plaintiffs incorporate by reference all preceding paragraphs.

        28.    While serving as John Doe’s track coaches and teachers during the school years

set out herein, Defendants BARNETT, KERSH, and TRIGG had a duty to refrain from acting with

extreme and outrageous conduct toward the students they supervised, and a duty to exercise

reasonable care over their charges, including John Doe.

        29.    While serving as John Doe’s track coaches and teachers, and despite the

aforementioned duties, Defendants BARNETT, KERSH, and TRIGG engaged in extreme and

outrageous conduct by ignoring verbal, physical, and sexual abuse endured by John Doe, despite

possessing information and/or witnessing that such events had occurred; tolerating harassment,

hazing, and bullying in direct violation of district policy; detrimentally effecting John Doe’s mental

health and substantially interfering with John Doe’s academic performance and ability to benefit


                                                 11
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 12 of 29




from school services; not observing, supervising or investigating allegations of harassment,

hazing, and bullying; allowing students who engaged in the harassment, hazing, and bullying of

John Doe, where they could further mistreat John Doe; and not taking requisite action to

discipline students involved in the harassment, hazing, and bullying of John Doe.

       30.     Defendants BARNETT, KERSH, and TRIGG were made aware of the hazing,

harassment, bullying, abuse, and other unlawful treatment of John Doe, including the fact that

he and others were sexually assaulted during track events, practices, or other track-related trips

while on or away from school property.

       31.     Defendants BARNETT, KERSH, and TRIGG either intended their conduct to inflict

severe emotional distress on John Doe, or recklessly, consciously, or negligently disregarded the

probability that their conduct would cause emotional distress to John Doe.

       32.     Defendants BARNETT, KERSH, and TRIGG acted willfully and maliciously, and/or

negligently, and with knowledge of, or with conscious disregard of, the harm that would be

inflicted by allowing John Doe to be bullied, hazed, assaulted and sexually assaulted.

       33.     As a direct and proximate result of the acts and omissions set forth above, John

Doe has been damaged in that he suffered and continues to suffer severe mental and emotional

distress, humiliation, shame, embarrassment, fear, and anxiety that has resulted in permanent

damage to his social and emotional well-being and has impaired his ability to function at a level

at which he could reasonably have been expected to function.

       WHEREFORE, Plaintiffs BRENDA MITCHELL individually and as natural guardian and next

friend of JOHN DOE, prays for judgment against Defendants PPSD, MORGIGNO, BARNETT, KERSH,




                                               12
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 13 of 29




and TRIGG, individually, for money damages in excess of the jurisdictional amount, interest on

any damages awarded, and costs incurred in bringing this action.

      COUNT 3 - CIVIL RIGHTS VIOLATION - 42 U.S.C §1983: SUBSTANTIVE DUE PROCESS

       34.     Plaintiffs incorporate by reference all preceding paragraphs.

       35.     John Doe has a clearly established right to equal access to all benefits and

privileges of a public education and a right to be free from said illegal practices and policies.

       36.     At all relevant times Defendants MORGIGNO, BARNETT, KERSH, and TRIGG were

acting under color of state law.

       37.     The actions and omissions of Defendants BARNETT, KERSH, and TRIGG, as

described above, were arbitrary and capricious, and were not rationally related to any legitimate

interest, and should notice have been made to Defendant MORGIGNO by one of the three, such

actions or omissions shall apply to said Defendant as well.

       38.     As a result of Defendants' actions, John Doe suffered a deprivation of his rights

secured to him by the Fourteenth Amendment to the United States Constitution and is thus

entitled to an award of monetary damages from the individual Defendants.

       39.     PPSD's written policies and procedures, undertaken to implement and comply

with Mississippi’s bullying prevention laws (Miss. Code Ann. §§37-11-67 and 37-11-69), establish

a minimum standard of conduct for PPSD employees, including Defendants MORGIGNO,

BARNETT, KERSH, and TRIGG.

       40.     PPSD purports to follow a policy, outlined in its own Handbook for 2020-21,

presumably in effect for prior years, that purports to comply with Miss. Code Ann. §37-9-14(w)

and (x), and requires that:


                                                 13
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 14 of 29




       Any principal, teacher or other school employee who has knowledge of any
       unlawful activity which occurred on educational property or during a school
       related activity or which may have occurred shall report such activity to the
       superintendent of the school district or his designee who shall notify the
       appropriate law enforcement officials. The superintendent or his designee will
       notify, in writing, the parent, guardian or custodian, the youth court and local law
       enforcement of any expulsion of a student for criminal activity as defined in
       Section 37-11-29. The superintendent or his designee will notify the youth court
       and local law enforcement agencies, by affidavit, of the occurrence of any crime
       committed by a student or students upon school property or during any school-
       related activity, regardless of location and the identity of the student or students
       committing the crime.

       41.     Further, PPSD purports to follow a policy, outlined in its own Handbook for 2020-

21, presumably in effect for prior years, that purports to address bullying or harassing behavior,

in order to comply with Miss. Code Ann. §§37-11-67 and 37-11-69, and requires that:

       Students and employees in the Pearl Public School District are protected from
       bullying or harassing behavior by other students or employees. It is the intent of
       the Board and the administration to maintain an environment free from bullying
       and harassing behavior. These complaint procedures, which can be found on the
       district website at www.pearlk12.com, provide a process for filing, processing, and
       resolving complaints of such conduct. Adherence to these procedures is
       mandatory. The failure of any person to follow these procedures will constitute a
       waiver of the right to pursue a complaint at any level, including review by the
       Board.

       Bullying or harassing behavior will not be condoned or tolerated when it takes
       place on school property, at any school-sponsored function, or on a school bus, or
       when it takes place off school property when such conduct, in the determination
       of the superintendent or school principal, renders the offending person's presence
       in the classroom a disruption to the educational environment of the school or a
       detriment to the best interest and welfare of the pupils and teacher of such class
       as a whole.

       Any student, school employee, or volunteer who feels he/she has been a victim of
       bullying or harassing behavior or who has witnessed or has reliable information

                                               14
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 15 of 29




       that a student, school employee or volunteer has been subject to bullying or
       harassing behavior shall report such conduct to a teacher, principal, counselor or
       other school official. The report shall be made promptly but no later than five (5)
       calendar days after the alleged act or acts occurred.

       42.     Additionally, PPSD purports to follow a policy, outlined in its own Handbook for

2020-21, presumably in effect for prior years, that purports to address sexual harassment and

verbal or physical conduct of a sexual nature constituting harassment, and requires that:

       Students in the Pearl Public School District are protected from sexual
       discrimination, including sexual harassment by Title VII and Title IX of the
       Education Amendment of 1972 to the Civil Rights Act. It is the intent of the school
       district to maintain an environment free from sexual harassment of any kind.
       Therefore, unwelcome sexual advances, request for sexual favors and other verbal
       or physical conduct of a sexual nature amounting to or constituting harassment
       are prohibited.

       Complaints are to be filed with the building level principal or other trusted adult.
       The principal will immediately investigate a complaint. If evidence is adequate for
       a potential problem, he/she will follow procedures as approved in school board
       policy.

       43.     Despite the requirements set out above, in state law and its own handbook, either

one of two following scenarios is true, either: 1) not one of the Defendants MORGIGNO,

BARNETT, KERSH or TRIGG notified the parents of John Doe, the youth court, or local law

enforcement authorities of the criminal acts, bullying, or harassment committed on John Doe

and others; or 2) not one of the Defendants BARNETT, KERSH nor TRIGG notified Superintendent

MORGIGNO of the criminal acts, bullying, or harassment committed on John Doe and others.

       44.     Plaintiff Brenda Mitchell was the individual who notified local officials and law

enforcement of the criminal acts committed on her minor child, only after her child first told her

about it after the September 21, 2019 incident, and only after a complete failure of notification

                                               15
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 16 of 29




by the statutorily-required officers and agents of PPSD set out above who were required to do

so, in compliance with Mississippi law and the policies and procedures of PPSD.

           45.   PPSD policy and/or state law were not followed by Defendant PPSD employees

in that:

           a.    Defendants and other employees and agents of Defendant PPSD created, and

                 allowed the existence of, the culture of hazing, harassment, bullying and sexual

                 assault that victimized John Doe;

           b.    Upon information and belief, no report of the hazing, harassment, bullying, abuse,

                 and other unlawful treatment experienced by John Doe was ever submitted to any

                 law enforcement or youth court until after Plaintiff Mitchell initiated the same

                 such contact, and, upon information and belief, personal observations of hazing,

                 harassment, bullying, abuse, and other unlawful treatment were not immediately

                 reported to the principal, superintendent, or other designee;

           c.    Upon information and belief, the students who were involved with the hazing,

                 harassment, bullying, abuse, and other unlawful treatment were not subject to

                 adequate (or any) disciplinary measures;

           d.    Upon information and belief, investigations into the allegations by John Doe and

                 others to Defendants were not promptly initiated by the agents and/or employees

                 of Defendant PPSD;

           e.    Upon information and belief; students who engaged in the hazing, harassment,

                 bullying, abuse, and other unlawful treatment of John Doe were allowed to




                                                 16
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 17 of 29




              continue participating in extracurricular activities, school-sponsored events, and

              be present at school without reprimand;

       f.     Upon information and belief, none of the students who engaged in hazing,

              harassment, bullying, abuse, and other unlawful treatment of John Doe were

              removed from the track team as a result of the hazing, harassment, bullying,

              abuse, and other unlawful treatment;

       g.     Upon information and belief, bullying reports were not addressed in any way;

       h.     Upon information and belief, Defendants BARNETT, KERSH and TRIGG, who knew

              or should have known of the hazing, harassment, bullying, abuse, and other

              unlawful treatment were not disciplined or removed from their positions as

              coaches and/or teachers; and

       i.     Defendants MORGIGNO, BARNETT, KERSH, and TRIGG otherwise violated school

              policy and state law.

       46.    PPSD policy, and thereby Mississippi law contained in its bullying prevention act

and the reporting of criminal acts committed on John Doe, were not followed at Pearl High School

during John Doe’s attendance and were not followed in the case of John Doe’s hazing,

harassment, bullying, abuse, sexual assault and other unlawful treatment. In this action and

omission, Defendants PPSD, BARNETT, KERSH, and TRIGG were deliberately indifferent to John

Doe and his subsequent deprivation of rights.

       47.    Mississippi law was not followed by Defendants BARNETT, KERSH, and TRIGG in

that they did not inform the authorities or administration of the occurrence of hazing and/or

abuse to John Doe, in violation of Miss. Code Ann. §§37-11-67, 37-11-69, and §37-9-14(w) and


                                                17
       Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 18 of 29




(x), or, alternatively, if they did inform the Administration, then such violations would also include

Defendant MORGIGNO.

        48.    Defendants disregarded the substantial risks that actions were perpetrated

against John Doe that would constitute criminal acts under Miss. Code Ann. §97-3-95.

        49.    Mississippi law was not followed in the case of John Doe’s hazing, harassment,

bullying, abuse, sexual assault and other unlawful treatment, and in this action and omission

Defendants PPSD, BARNETT, KERSH, and TRIGG were deliberately indifferent to John Doe and his

subsequent deprivation of rights, or, alternatively, if they did inform the Administration, then

such violations would also include Defendant MORGIGNO.

        50.    Defendants’ deliberate indifference to John Doe’s safety, PPSD policy, and state

law demonstrates an obvious need for training regarding hazing, harassment, bullying, discipline,

reporting obligations, supervision, policy and legal requirements.

        51.    Defendant BARNETT’s dismissal of John Doe’s complaints and his statement, when

informed of the attempted felonious attack at the lake, that the team members should stop

“wrestling”, after the abuse was reported, sent the signal to the older athletes that they could

continue to act with impunity toward John Doe.

        52.    Defendants PPSD, BARNETT, KERSH, and TRIGG’s failure to supervise, discipline,

reprimand, report, or terminate from the team the offending older students who assaulted John

Doe, manifested a tacit endorsement of a culture of hazing, bullying, abuse and sexual assault to

staff, coaches, and students and an endorsement that they could act with impunity toward John

Doe.




                                                 18
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 19 of 29




        53.     Defendants BARNETT, KERSH, and TRIGG had a duty to observe, supervise, and

protect John Doe during school-sponsored events, track practices, track camps, while on school

grounds at track practice, and while at Pearl High School or participating in track-related events.

They failed to fulfill these duties.

        54.     As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer a deprivation of his rights secured to him by the Fourteenth

Amendment to the United States Constitution, and is thus entitled to an award of monetary

damages from the individual Defendants.

        55.     As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer severe mental and emotional distress, humiliation, shame,

embarrassment, fear, and anxiety and has resulted in permanent damage to his social and

emotional well-being, and is thus entitled to an award of monetary damages from the individual

Defendants.

        WHEREFORE, Plaintiffs BRENDA MITCHELL, individually and as natural guardian and next

friend of JOHN DOE, pray for judgment against Defendants PPSD, MORGIGNO, BARNETT, KERSH,

and TRIGG, individually, for money damages in excess of the jurisdictional amount, attorney’s

fees, interest on any damages awarded, and costs incurred in bringing this action.

          COUNT 4— CIVIL RIGHTS VIOLATION - 42 U.S.C § 1983: EQUAL PROTECTION

        56.     Plaintiffs incorporate by reference all preceding paragraphs.

        57.     That at all relevant times, Defendants BARNETT, KERSH, and TRIGG were acting

under color of state law.




                                                19
         Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 20 of 29




          58.   That the above actions by Defendants BARNETT, KERSH, and TRIGG have resulted

in the denial of equal protection rights, as a “class of one,” all in violation of the Fourteenth

Amendment to the United States Constitution, as John Doe was retaliated against, harassed,

bullied, and intimidated, all against his will, and differently than those similarly situated students.

          59.   That the actions of Defendants were the result of personal animus against John

Doe, or those in his class of one due to his age or status as a younger member of the track team,

subject to such abuse due to his age, and said actions and denials were taken without any rational

basis.

          60.   That by reason of the aforesaid actions, Defendants' actions exhibit deliberate

indifference to and/or reckless disregard for the Constitutional rights of John Doe and other

similarly situated students, all in violation of his Constitutional rights.

          61.   That by reason of the aforesaid actions, John Doe suffered actions that were not

inflicted upon regular students who were not younger students in middle school or freshman

participating in high school track events.

          62.   John Doe was intentionally treated differently from the rest of his older peers on

the track team, and there was no rational basis for the different treatment, including being

subjected to hazing, harassment, bullying, retaliation and sexual assaults by other students.

          63.   Defendants BARNETT, KERSH, and TRIGG did not take adequate action to prevent

or deter the conduct complained of.

          64.   PPSD purported to follow a policy, outlined in the Handbook, of zero tolerance for

harassment or bullying of any kind during any school-sponsored program or activity on school

property, or criminal conduct committed against a student.


                                                  20
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 21 of 29




       65.    PPSD's written policies and procedures, undertaken to implement and comply

with Miss. Code Ann. §§37-11-67, 37-11-69, and §37-9-14(w) and (x), establish a minimum

standard of conduct for PPSD employees, including Defendants BARNETT, KERSH, and TRIGG, and

MORGIGNO, if informed.

       66.    PPSD has in effect the policies in its Handbook, upon information and belief,

outlined in Paragraphs 40-42 above, incorporated herein by reference, that requires there be a

policy of no bullying, hazing, harassment, or criminal actions against a student, and instituting

mandatory reporting requirements if so reported or made aware of its existence.

       67.    PPSD policy was not followed by Defendant PPSD employees in that:

       a.     Defendants and other employees and agents of Defendant PPSD created, and

              allowed the existence of the culture of hazing, harassment, bullying and sexual

              assault that victimized John Doe;

       b.     Upon information and belief, no report of the hazing, harassment, bullying, abuse,

              and other unlawful treatment experienced by John Doe was ever submitted to

              PPSD;

       c.     Upon information and belief, personal observations of hazing, harassment,

              bullying, abuse, and other unlawful treatment were not immediately reported to

              the principal, superintendent, or other designee;

       d.     Upon information and belief, the students who were involved with the hazing,

              harassment, bullying, abuse, and other unlawful treatment were not subject to

              adequate disciplinary measures;




                                               21
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 22 of 29




       e.     Upon information and belief, investigations into the allegations by John Doe were

              not promptly initiated by the agents and/or employees of Defendant PPSD;

       f.     Upon information and belief, students who engaged in the hazing, harassment,

              bullying, abuse, and other unlawful treatment of John Doe were allowed to

              continue participating in extracurricular activities, school-sponsored events, and

              be present at school without reprimand;

       g.     Upon information and belief, none of the students who engaged in hazing,

              harassment, bullying, abuse, and other unlawful treatment of John Doe were

              removed from the track team as a result of the hazing, harassment, bullying, abuse

              and other unlawful treatment;

       h.     Upon information and belief, bullying reports were not addressed in any way;

       i.     Upon information and belief, Defendants BARNETT, KERSH, and TRIGG who knew

              or should have known of the hazing, harassment, bullying, abuse, and other

              unlawful treatment were not disciplined or removed from their positions as

              coaches; and

       j.     Defendants BARNETT, KERSH, and TRIGG otherwise violated school policy and

              state law.

       68.    PPSD policy was not being followed at Pearl High School during John Doe’s

attendance and participation on the track team and was not followed in the case of John Doe’s

hazing, harassment, bullying, abuse, and other unlawful treatment. In this action and omission,

Defendants BARNETT, KERSH, and TRIGG were deliberately indifferent to John Doe and his

subsequent deprivation of rights.


                                              22
       Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 23 of 29




        69.    Defendants’ deliberate indifference to John Doe’s safety and PPSD policy

demonstrates an obvious need for training regarding hazing, harassment, bullying, discipline,

reporting obligations, and supervision during team sport participation.

        70.    Defendants PPSD, BARNETT, KERSH, and TRIGG’s failure to supervise, discipline,

reprimand, report, or terminate from the team the offending older students who assaulted John

Doe, manifested a tacit endorsement of a culture of hazing, bullying, abuse and sexual assault to

staff, coaches and students and an endorsement that they could act with impunity toward John

Doe.

        71.    Defendants PPSD and MORGIGNO’s failure to supervise, discipline, reprimand or

terminate Defendants BARNETT, KERSH, and TRIGG for failure to supervise, discipline, reprimand,

report, or terminate from the team the offending older students who assaulted John Doe,

manifested a tacit endorsement of a culture of hazing, bullying, abuse, and sexual assault to staff,

coaches and students and an endorsement that they could act with impunity toward John Doe.

        72.    Defendants PPSD and MORGIGNO’s failure to supervise, discipline, reprimand or

terminate Defendant BARNETT, KERSH, and/or TRIGG evidenced a tacit endorsement of a culture

of hazing, bullying abuse and assault manifested to coaches, students, and staff that they could

act with impunity toward John Doe.

        73.    Defendants PPSD, MORGIGNO, BARNETT, KERSH, and TRIGG had a duty to

observe, supervise, and protect John Doe during school-sponsored events, and in practice, while

on school grounds and on school-related functions, and they failed to do so.

        74.    As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer a deprivation of his rights secured to him by the Fourteenth


                                                23
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 24 of 29




Amendment to the United States Constitution, and is thus entitled to an award of monetary

damages from the individual Defendants.

       75.     As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer severe mental and emotional distress, humiliation, shame,

embarrassment, fear, and anxiety and has resulted in permanent damage to his social and

emotional well-being, and is thus entitled to an award of monetary damages from the individual

Defendants.

       WHEREFORE, Plaintiffs BRENDA MITCHELL, individually and as natural guardian and next

friend of JOHN DOE, pray for judgment against Defendants PPSD, MORGIGNO, BARNETT, KERSH,

and TRIGG, individually, for money damages in excess of the jurisdictional amount, attorney’s

fees, interest on any damages awarded, and costs incurred in bringing this action.

         COUNT 5—CIVIL RIGHTS VIOLATION UNDER 42 U.S.C § 1983 (MONELL CLAIM)

       76.     Plaintiff incorporates by reference all preceding paragraphs.

       77.     The actions of Defendants resulted from, and were taken, pursuant to a de facto

policy and widespread custom of not supervising, monitoring or protecting students during track

practices, track camps, while attending school-sponsored events, or while on school property at

Pearl High School and subsequently not reporting, sufficiently investigating or disciplining

harassment, hazing, assault, sexual assault, and bullying that occurs.

       78.     This de facto policy and widespread custom of Defendant PPSD is implemented by

Defendants BARNETT, KERSH, and TRIGG, all acting under the color of law, who chose to violate

Plaintiff's Constitutional rights, without rightful authority of law.




                                                  24
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 25 of 29




          79.   The existence of the de facto policy and widespread custom described above has

been known or should have been known to supervisory and policy making officers and officials

of Defendant PPSD for a substantial period of time.

          80.   Despite their knowledge of the said illegal policy and practices, supervisory and

policy-making officers and officials of the Defendant PPSD has not taken steps to determine said

practices, have not disciplined or otherwise properly supervised the individual employees who

engaged in said practices, have not effectively trained the track coaches, including Defendants

BARNETT, KERSH, and TRIGG, with regard to the proper Constitutional and statutory limits on the

exercise of their authority, and have instead sanctioned the policy and the practices described

herein.

          81.   That John Doe has a clearly established right to equal access to all benefits and

privileges of a public education and a right to be free from offensive harassment and criminal

acts committed on him in school.

          82.   PPSD's written policies and procedures, undertaken to implement and comply

with Miss. Code Ann. §§37-11-67, 37-11-69, and §37-9-14(w) and (x), and establish a minimum

standard of conduct for PPSD employees, including Defendants BARNETT, KERSH, and TRIGG.

          83.   PPSD purports to follow a policy, outlined in the Handbook, upon information and

belief, outlined in Paragraphs 40-42 above, incorporated herein by reference, that requires there

be a policy of no bullying, hazing, harassment, or criminal actions against a student, and

instituting mandatory reporting requirements if so reported or made aware of its existence.

          84.   PPSD policy was not followed by Defendant PPSD agents and/or employees

set out herein in that:


                                               25
Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 26 of 29




 a.    Defendants and other employees and agents of Defendant PPSD created, and

       allowed the existence of, the culture of hazing, harassment, bullying, and sexual

       assault that victimized John Doe;

 b.    Upon information and belief, no report of the hazing, harassment, bullying, abuse,

       and other unlawful treatment experienced by John Doe was ever submitted to

       PPSD;

 c.    Upon information and belief, personal observations of hazing, harassment,

       bullying, abuse, and other unlawful treatment were not immediately reported to

       the principal, superintendent, or other designee;

 d.    Upon information and belief, the students who were involved with the hazing,

       harassment, bullying, abuse, and other unlawful treatment were not subject to

       adequate disciplinary measures;

 e.    Upon information and belief, investigations into the allegations by John Doe were

       not promptly initiated by the agents and/or employees of Defendant PPSD;

 f.    Upon information and belief, students who engaged in the hazing, harassment,

       bullying, abuse, and other unlawful treatment of John Doe were allowed to

       continue participating in extracurricular activities, school-sponsored events, and

       be present at school without reprimand;

 g.    Upon information and belief, none of the students who engaged in hazing,

       harassment, bullying, abuse, and other unlawful treatment of John Doe were

       removed from the track team as a result of the hazing, harassment, bullying,

       abuse, and other unlawful treatment;


                                       26
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 27 of 29




       h.     Upon information and belief, bullying reports were not addressed in any way;

       i.     Upon information and belief, Defendants BARNETT, KERSH, and TRIGG who knew

              or should have known of the hazing, harassment, bullying, abuse, and other

              unlawful treatment were not disciplined or removed from their positions as

              coaches; and

       j.     Defendants BARNETT, KERSH, and TRIGG otherwise violated school policy and

              state law.

       85.    Defendants disregarded the substantial risks that actions perpetrated against John

Doe would constitute criminal acts under the Miss. Code Ann. §97-3-95, and in this action and

omission Defendants PPSD, BARNETT, KERSH, and TRIGG were deliberately indifferent to John

Doe and his subsequent deprivation of rights.

       86.    PPSD policy was not followed at Pearl High School during John Doe’s attendance

and/or participation in PPSD athletic activities, and was not followed in the case of John Doe’s

hazing, harassment, bullying, abuse, sexual assault, and other unlawful treatment, and in this

action and omission Defendants PPSD, BARNETT, KERSH, and TRIGG were deliberately indifferent

to John Doe and his subsequent deprivation of rights.

       87.    Defendants’ deliberate indifference to John Doe’s safety and PPSD policy

demonstrates an obvious need for training regarding hazing, harassment, bullying, discipline,

reporting obligations, and supervision during team sport participation.

       88.    Defendants PPSD, BARNETT, KERSH, and TRIGG’s failure to supervise, discipline,

reprimand, report, or terminate from the team the offending older students who assaulted John

Doe, manifested a tacit endorsement of a culture of hazing, bullying, abuse, and sexual assault


                                                27
     Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 28 of 29




to staff, coaches and students and an endorsement that they could act with impunity toward

John Doe.

       89.     Defendants PPSD and MORGIGNO’s failure to supervise, discipline, reprimand, or

terminate Defendants BARNETT, KERSH, and TRIGG for failure to supervise, discipline, reprimand,

report, or terminate from the team the offending older students who assaulted John Doe,

manifested a tacit endorsement of a culture of hazing, bullying, abuse, and sexual assault to staff,

coaches and students and an endorsement that they could act with impunity toward John Doe.

       90.     Defendants PPSD and MORGIGNO’s failure to supervise, discipline, reprimand, or

terminate Defendant BARNETT, KERSH, and/or TRIGG evidenced a tacit endorsement of a culture

of hazing, bullying, abuse, and assault manifested to coaches, students, and staff that they could

act with impunity toward John Doe.

       91.     Defendants PPSD, MORGIGNO, BARNETT, KERSH, and TRIGG had a duty to

observe, supervise, and protect John Doe during school-sponsored events, and in practice, while

on school grounds and on school-related functions, and they failed to do so.

       92.     As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer a deprivation of his rights secured to him by the Fourteenth

Amendment to the United States Constitution, and is thus entitled to an award of monetary

damages from the individual Defendants.

       93.     As a direct and proximate result of the acts and omissions set forth above, John

Doe suffered and continues to suffer severe mental and emotional distress, humiliation, shame,

embarrassment, fear, and anxiety and has resulted in permanent damage to his social and




                                                28
      Case 3:20-cv-00566-CWR-LRA Document 3 Filed 08/25/20 Page 29 of 29




emotional well-being, and is thus entitled to an award of monetary damages from the individual

Defendants.

        WHEREFORE, Plaintiffs BRENDA MITCHELL, individually and as natural guardian and next

friend of JOHN DOE, pray for judgment against Defendants PPSD, MORGIGNO, BARNETT, KERSH,

and TRIGG, individually, for money damages in excess of the jurisdictional amount and

$5,000,000, plus attorney’s fees, interest on any damages awarded, and costs incurred in bringing

this action.

        WHEREFORE, PREMISES CONSIDERED, BRENDA MITCHELL, individually and as natural

guardian and next friend of JOHN DOE, respectfully requests that this Complaint be received and

filed, and that upon a hearing thereon, that this Court will enter an Order and Judgment against

Defendants in an amount to be determined at the trial of this matter, but in excess of $5,000,000.

Plaintiff requests a trial by jury, as well as any other relief, either general or specific, to which she

or her minor child may be entitled.

                                        RESPECTFULLY SUBMITTED this the 25th day of August, 2020
                                        BRENDA MITCHELL, Individually and as natural guardian
                                        and next friend of John Doe

                                        BY: _/s/Rick D. Patt________________________
                                              RICK D. PATT (MB# 8747) Attorney for Plaintiff
OF COUNSEL:
PATT LAW FIRM, PLLC
P.O. Box 70; Madison, MS 39130-0070
TEL: (601) 856-3834; FAX: (601) 510-9045
rick@pattlawfirm.net

J. Peyton Randolph, II (MSB# 4620)
Law Offices of J. Peyton Randolph, II
613 Steed Road; Ridgeland, MS 39157
TEL: 601.605.8537; FAX: 601.605.8539
peyton@JPRII.com
Attorney for Plaintiff

                                                   29
